Order filed, February 05, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00006-CR
                              NO. 14-14-00007-CR
                                ____________

                  BERNARDO TORRES JUNIOR, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                            Harris County, Texas
                   Trial Court Cause No. 1377519, 1377520


                                     ORDER

      The reporter’s record in this case was due February 03, 2014. See Tex. R.
App. P. 35.1. On January 17, 2014, Arlene Webb attempted to file the record
which was rejected because the exhibit volume was not bookmarked. The court has
not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
      We order Arlene Webb, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM